                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:09-CR-00187-FL-2


  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      v.

  CHRISTIAN TOBIAH MURRAY


       On motion of the Defendant, CHRISTIAN TOBIAH MURRAY, and for good cause

shown, it is hereby ORDERED that DE [214 ] be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 9th
                ___ day of April, 2019.



                                           ________________________________________
                                           The Honorable Louise W. Flanagan
                                           United States District Court Judge
